Opinion filed August 20, 2009 











 








 




Opinion filed August 20,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                       Nos. 11-09-00261-CR & 11-09-00262-CR
                                                    __________
 
                                  IN
RE MICHAEL ANTHONY SEIFFERT
 

 
                                           Original
Habeas Corpus Proceedings
 

 
                                             M
E M O R A N D U M  O P I N I O N
In
these cases, relator is petitioning for habeas corpus relief following his
felony convictions pursuant to Tex. Code
Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2008).  This court does not
have jurisdiction to entertain relator=s
petitions.  Article 11.07.
The
cases are dismissed for want of jurisdiction.
 
 
PER CURIAM
 
August 20, 2009           
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.